DETAILED ACTION
This Office Action is in response to Applicants application filing on January 15, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on January 15, 2021.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method of determining evaluation mismatch which is a process (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 15 and product Claim 8.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
receiving a first evaluation of an employee from a supervisor of the employee, the first evaluation comprising one or more supervisor comment ratings and one or more supervisor numerical ratings, each of the supervisor comment ratings and supervisor numerical ratings corresponding to an evaluation category; 
receiving a second evaluation of the employee from the employee, the second evaluation comprising one or employee comment ratings and one or more employee numerical ratings, each of the employee comment ratings and employee numerical ratings corresponding to the evaluation category; 
determining one or more first sentiment polarity scores of the supervisor comment ratings and one or more second sentiment polarity scores of the employee comment ratings; 
determining one or more polarity mismatch scores based on the first sentiment polarity scores and the second sentiment polarity scores; 
determining one or more average differential ratings based on the supervisor numerical ratings and the employee numerical ratings; and 
combining the polarity mismatch scores and the average differential ratings to generate a final expectations mismatch score for the employee.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes. Receiving a supervisor evaluation and an employee evaluation, determining sentiment from the comments, determining average differential and combining scored to generate mismatch recites concept performed in the human mind.  The claim language contains no limitations of computer hardware or additional elements.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The human capital management system in Claim 15 is just applying generic computer components to the recited abstract limitations.  The computer readable medium having instructions store thereon, that when executed by one or more processors in Claim 8 appears to be just software.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Additionally, these limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity . Receiving a supervisor evaluation and an employee evaluation, determining sentiment from the comments, determining average differential and combining scored to generate mismatch recites managing personal behaviors or relationships between people.  The claims language contains no limitations of computer hardware or additional elements.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a managing personal behaviors or relationships between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The human capital management system in Claim 15 is just applying generic computer components to the recited abstract limitations.  The computer readable medium having instructions store thereon, that when executed by one or more processors in Claim 8 appears to be just software.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite no computer hardware (Claim 1) a computer readable medium having instructions store thereon, when executed by one or more processors (claim 8) and/or a human capital management system (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0028-0029] about implantation using general purpose or special purpose computing devices [Computer readable media may be any available media that can be accessed by processor 22 and includes both volatile and nonvolatile media, removable and non-removable media, and communication media. Communication media may include computer readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism, and includes any information delivery media. Processor 22 is further coupled via bus 12 to display 24, such as a Liquid Crystal Display ("LCD"). A keyboard 26 and a cursor control device 28, such as a computer mouse, are further coupled to bus 12 to enable a user to interface with system 100.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.  Independent claim 8 references a “computer-readable medium having instructions stored thereon that, when executed by one or more processors,”.  It is noted that the computer-readable media discussed in the specification are broad enough to include “signals” and "carrier waves".  Signals are not a statutory type of storage media (In re Nuitjen, 84 USPQ2d 1495 and “Subject Matter Eligibility of Computer Readable Media” at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to performance reviews and the associated methods and systems. 
 U.S. Publication 2017/0140043 A1 System and method for evaluating reviewer’s ability to provide feedback
U.S. Publication 2020/0234208 A1 Workforce sentiment monitoring and detection systems and methods. 
U.S. Publication 2020/0394478 A1 Technicians for sentiment analysis of data using a convolutional neural network and a co-occurrence network. 
U.S. Publication 2021/0019687 A1 Manager augmentation server and system. 
U.S. Publication 2022/0019956 A1 Workforce sentiment monitoring and detection systems and methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        October 7, 2022